Citation Nr: 0421355	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  93-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder, dissociative 
disorder, and borderline personality disorder, on a direct 
basis and as secondary to the connected disabilities.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from January 1975 to December 
1975.  

In August 1976, the Denver, Colorado, Department of Veterans 
Affairs (VA), Regional Office (RO) denied direct service 
connection for a psychiatric disorder.  That decision was not 
appealed and became final.  See 38 C.F.R. § 3.104 (2003).  
Subsequently, the veteran claimed secondary service 
connection for a psychiatric disorder; this claim was not 
considered at the time of the August 1976 denial.  

The Board of Veterans' Appeals (Board) denied the veteran's 
claims in a decision rendered in April 1995.  An appeal to 
the United States Court of Appeals for Veterans Claims 
(Court) followed.  In June 1996, the parties filed a joint 
motion for remand.  The joint motion stated that the Board 
should readjudicate the claims it had "actually denied" in 
April 1995.  See Joint Motion at 4.  In June 1996, the Court 
granted the joint motion, vacated the Board's April 1995 
decision and remanded the case for action consistent with the 
joint motion.  Based on this procedural history, the Board 
remanded case to the RO in January 1997 for the VA to fulfill 
its duty to assist the veteran in development of her claims.  

In a July 2001 rating decision the North Little Rock, 
Arkansas, RO denied the veteran's claims of entitlement to 
service connection for a psychiatric disorder, to include 
post traumatic stress disorder (PTSD), dissociative disorder, 
and borderline personality disorder, on a direct basis and as 
secondary to the connected disabilities.  

The Board last remanded this matter in July 2003 for the RO 
to consider the additional evidence developed by the Board.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Board also 
direct the RO consider the amendment to 38 C.F.R. § 3.304(f), 
enacted effective from March 7, 2002.  

On June 8, 2004 the Board received a relevant private 
psychiatric evaluation, dated October 2003, from the 
veteran's counsel.  A written waiver of initial consideration 
of the new evidence by the RO was not submitted.  Because 
additional evidence pertinent to the veteran's claim was 
received subsequent to the issuance of the August 2003 
supplemental statement of the case (SSOC), the veteran is 
entitled to have the RO furnish her with a SSOC.  The 
controlling regulations provide that a "Supplemental 
Statement of the Case will be furnished to the appellant" 
when additional relevant evidence is received "unless the 
additional evidence received duplicates evidence previously 
of record which was discussed in the Statement of the Case or 
Supplemental Statement of the Case."  38 C.F.R. § 19.31(a) 
(2003).  Here, after the transfer of the claims file from the 
RO to the Board, the veteran submitted additional relevant 
private treatment records.  Accordingly, because the 
additional private psychiatric evaluation evidence is 
pertinent to the veteran's claim, a remand is required for 
the issuance of a SSOC.  38 C.F.R. § 19.9(a)(1) (2003).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran should be informed of 
the VCAA provisions, pertaining to the duty to notify and the 
duty to assist.  The veteran should be notified of the 
evidence needed to substantiate the claim.  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claim.  Notify the appellant that VA will 
obtain records of Federal agencies, the 
appellant is responsible for submitting 
records of private health-care providers, 
unless the appellant signs a release, 
which would authorize VA to obtain them.  
Request or tell the appellant to provide 
any evidence in her possession that 
pertains to the claim, or something to 
the effect that she should give us 
everything she's got pertaining to her 
claim.  

2.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 are fully 
complied with and satisfied.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include the October 2003 
private psychiatric evaluation.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

